ASSET PURCHASE, SALE AND TRANSFER AGREEMENT







This Asset Sale, Purchase and Transfer Agreement (this “Agreement”) is made
between DMP Holdings, Inc., a Utah corporation (the “Seller”), and Security
Solutions Group, Inc., a Nevada corporation (the “Buyer”) on this 12th day of
November, 2009




RECITALS




WHEREAS, Buyer desires to acquire certain assets and business operations owned
by Seller, and Seller is willing to sell such assets and business operations to
Buyer, on the terms and conditions set forth in this Agreement.




AGREEMENT




NOW, THEREFORE, for the good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:




Definitions.  As used herein, the following terms shall have the following
meanings:




A.  Assets.  The term “Assets” shall mean Praesidium a brand protection, loss
prevention and asset management technology that includes IP, agreements,
contracts, documents, equipment and inventory, specifically designed to provide
a total solution in the area of Brand Protection and Loss Prevention products
and services.




B.  Contracts.  The term “Contracts” shall mean the contracts and leases (except
for the long term leases described in Section 1.3), which are described in
Sections 1.1 and 1.2 and 1.4.




C.  Closing.  The term “Closing” or “Closing Date” shall have the meaning
ascribed to it in Section 3.1.




D.   Material Adverse Effect.  The term “Material Adverse Effect” shall mean
events which have an adverse effect in the aggregate which, measured in dollars,
exceeds the sum of $15,000.




E.  Material Contract.  The term “Material Contract” shall have the meaning
ascribed to it in Section 5.3.




F.  Affiliate of Seller.  The term “Affiliate of Seller” shall mean (i) any
individual, partnership, corporation, or other entity or person which is owned
or controlled directly or indirectly by Seller; (ii) any other individual,
partnership, corporation, or other entity or person which controls or is
controlled by or under common control with Seller; and (iii) any officer,
director, partner, or owner of 10 percent or greater equity or voting interest
in any such other corporation, partnership, or other entity or person.




G.  Code.  The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.




H.  Agreement.  The term “Agreement” shall mean this instrument and all
Schedules and Exhibits attached hereto.








1







--------------------------------------------------------------------------------

1. Sale, Purchase and Transfer of Assets.  Subject to the terms and conditions
of this Agreement, at the Closing referred to herein, Seller agrees to sell,
transfer and assign and Buyer agrees to purchase and accept on the terms stated
herein, all of Seller’s right, title and interest in and to the Assets,
including, without limitation, the following:




1.1. Personal Property. All of the personal property relating to the Assets
shall be transferred, sold and assigned to Buyer, including, without limitation,
the following (if applicable and in the possession of Seller):




(a). Records. Seller’s management and other records relating to the Assets
which, in the reasonable judgment and discretion of Seller, are segregated or
segregatable by Seller from the overall records of Seller, including but not
limited to inventory systems, hardware, software, records, customer lists,
computers, office equipment and furniture.




(b). Mobile Equipment, Machinery and Equipment.  The mobile equipment,
machinery, equipment, tools, fixtures and furniture used  by Seller exclusively
or primarily in connection with the Assets as such items listed thereon may have
been sold, replaced, deleted or added in the ordinary course of business,
together with certificates of title for motor vehicles which are licensed and
owned by Seller.




(c). Office Supplies.  The office supplies and forms, packaging materials and
similar miscellaneous tangible personal property used by Seller exclusively or
primarily in connection with the Assets.




(d). Contracts.  All rights and obligations under those instruments not related
to real property, including the contracts, leases, permits and licenses to the
extent the same are assignable, including sales orders and commitments, purchase
orders and commitments, agreements and contracts of Seller which relate to work
or services to be performed for Assets.




(e).  Accounts receivables reflected on Seller’s books for goods invoiced,
shipped, or delivered, and advance payments generated or incurred by or in
connection with the (including allowances for deductions from remittances,
employee advances, rebates, receivables, deposits on bids) and other receivables
and claims including claims against third parties which arise from acts or
events occurring prior to the Closing Date;




1.2 Assignment of Contracts.




(a). Contracts Assignable Without Consent.  Seller agrees to assign or cause to
be assigned to Buyer, as of the Closing, all of the rights of Seller under the
Contracts that are assignable without consent of any third party and Buyer shall
assume, as of the Closing, all obligations of Seller thereunder which arise
before, at or after Closing.




(b). Seller to Use Reasonable Efforts.  Anything in this Agreement to the
contrary notwithstanding, Seller shall not be obligated to sell, assign,
transfer or convey or cause to be sold, assigned, transferred or conveyed to
Buyer, if applicable, any of its rights in and to any of the Contracts without
first obtaining all necessary approvals, consents or waivers.  Seller shall use
all reasonable efforts, and Buyer shall reasonably cooperate with Seller, to
obtain all necessary approvals, consents or waivers, or to resolve any
impracticalities of transfer necessary to assign or




2







--------------------------------------------------------------------------------

convey to Buyer, if applicable, each such Contract as soon as practicable;
provided, however, that neither Seller nor Buyer shall be obligated to pay any
consideration therefor except for filing fees and other ordinary administrative
charges which shall be paid by Buyer to the third party from whom such approval,
consent or waiver is requested.  Such approvals, consents, and waivers shall be
in favor of Buyer.  In the event Seller obtains consent to assignment of a
Contract prior to the Closing, Buyer shall assume, as of Closing, all
obligations of Seller thereunder which arise before, at or after the Closing, as
though no consent was required.




(c). If Waivers or Consents Cannot be Obtained.  To the extent that any of the
approvals, consents or waivers referred to in have not been obtained by Seller
as of the Closing, or until the impracticalities of transfer are resolved,
Seller shall, during the remaining term of such Contracts, use all reasonable
efforts to (i) obtain the consent of any such third party with the filing fees
and ordinary administrative charges payable to such third party to be split
equally by the parties; (ii) cooperate with Buyer in any reasonable and lawful
arrangements designed to provide the benefits of such Contracts to Buyer, so
long as Buyer fully cooperates with Seller in such arrangements; and (iii)
enforce, at the request of Buyer and at the expense and for the account of
Buyer, any rights of Seller arising from such Contracts against such issuer
thereof or the other party or parties thereto (including the right to elect to
terminate any such Contracts in accordance with the terms thereof upon the
request of, and indemnification from, Buyer).




(d). Non-assignability.   The rights and obligations of either party is not
capable of being sold, assigned, transferred or conveyed without the approval,
consent or waiver of the issuer thereof or the other party thereto, or any third
person (including a government or governmental unit), or if such sale,
assignment, transfer or conveyance or attempted assignment, transfer or
conveyance would constitute a breach thereof or a violation of any law, decree,
order, regulation or other governmental edict, this Agreement shall not
constitute a sale, assignment, transfer or conveyance thereof, or an attempted
assignment, transfer or conveyance thereof.




1.3 Transferring Permits and Licenses.  Seller will assign, transfer or convey,
or cause to be assigned, transferred or conveyed to Buyer at the Closing those
permits and licenses, to the extent that any Contract or any claim, right or
benefit arising thereunder are held or used by the Seller in connection with the
Assets and which can be assigned without having to obtain the consent of any
third party with respect thereto.  Seller will cooperate with Buyer in obtaining
any third party consents necessary to the assignment or transfer of any other
permits or licenses used or held by Seller in connection with the Assets which
are so assignable or transferable; however, neither Seller nor Buyer shall be
obligated to pay any consideration therefor except for filing fees and other
ordinary administrative charges which shall be paid by Buyer to the third party
from whom such approval, consent or waiver is requested.  Buyer shall assume, as
of Closing, all obligations of Seller arising prior to, at or after Closing
under those permits and licenses which can be transferred without having to
obtain the consent of any third party and those permits and licenses for which
consent to transfer is obtained prior to Closing.  Subsequent to the Closing, to
the extent permitted by law, upon ninety (90) days prior written notice, Seller
shall have the right to cancel any permits or licenses or any bonds, guarantees
or undertakings by Seller applicable to the Assets or the Business to the extent
such are not so assigned or transferred to Buyer pursuant to this Section.




1.4. Liabilities Assumed by Buyer.  Buyer shall, effective as of the Closing and
without any further responsibility or liability of or recourse to Seller, or its
directors, shareholders, officers, partners, employees, agents, consultants,
representatives, successors, transferees or assignees, absolutely and
irrevocably assume and shall be liable and responsible for the claims,
liabilities, and obligations of Seller




3







--------------------------------------------------------------------------------

with respect to the Assets, whether or not disclosed to Buyer, and whether or
not occurring or arising prior to, at or after Closing.

         

2.  Consideration.  Subject to adjustment in accordance with the provisions of
this Agreement, the Consideration submitted to Seller by Buyer for the Assets is
in the amount of $407,500 (the “Purchase Price”).  The Consideration shall be
made in the form of a Promissory Note by and between Security Solutions Group,
Inc. as Promisor, and DMP Holdings, Inc., as Payee.




3.  Closing.

         

3.1 Date of Closing.  The Closing shall take place at such place and time as the
parties may agree in writing, on November 12, 2009, unless an earlier or later
date are mutually designated by Seller and Buyer.  The foregoing date is the
date on which the Buyer shall deliver the Purchase Price to the Seller and which
the Seller shall deliver possession of the Assets to Buyer and is referred to in
this Agreement as the “Closing” or “Closing Date”.   




3.2 Documents to be Delivered by Seller.  At or prior to the Closing, Seller
shall deliver, or cause to be delivered, the following:




(a).  documents of transfer, bills of sale, certificates of title and other
instruments of transfer, dated the Closing Date, transferring to Buyer title to
the Assets.




(b).  documents evidencing the assignment and assumption of the Contracts to
Buyer (together with any third-party consents required for such transfers) and
the assignment and assumption of any permits and licenses (together with any
third-party consents required for such transfers) not transferred pursuant to
Section 3.4(a), and the Assignment, Acceptance, and Assumption Agreement
described in Section 1.8;




3.3 Documents to be Delivered by Buyer.  At or prior to the Closing Date, Buyer
shall deliver the following:




(a).  documents evidencing the assignment and assumption of all Contracts and
the assignment and assumption of all permits and licenses transferred by Seller
to Buyer pursuant to Section 3.




(b). a copy of the resolutions of the board of directors of Buyer authorizing
the execution, delivery and performance of this Agreement by Buyer.




3.4 Transfer Taxes; Prorations.  Any recording fees, transfer taxes, or sales
taxes payable as a result of the sale of the Assets shall be paid by Buyer.




4. Conduct of the Seller Pending Closing.




(a)  Between the date hereof and the Closing Date, Seller shall continue to use
the Assets in the ordinary course and in a manner reasonably consistent with its
present operating plan.  








4







--------------------------------------------------------------------------------

(b)  Seller will not take any action, (i) the result of which will be to create
a Material Adverse Effect on the value of the Assets, or (ii) which is both not
reasonably consistent with its normal operating plan and not in the ordinary
course of business, except as otherwise set forth in this Section 4.  







5.  Representations of Seller.  Seller represents to Buyer that:




5.1

Organization, Standing and Authority.  Seller is a corporation organized,
existing, and in good standing under the laws of Nevada and has the full
corporate power and authority to enter into and to perform this Agreement.




5.2

Authorization of Agreement; Authority.  The execution, delivery and  performance
of this Agreement by Seller has been duly authorized by all necessary corporate
action of Seller, and this Agreement constitutes the valid and binding
obligation of Seller, enforceable in accordance with its terms, except to the
extent enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding inequity or at law).  The
execution, delivery and performance of this Agreement by Seller will not (a)
violate or conflict with the Seller’s power and authority; (b) constitute a
violation of any law, regulation, order, writ, judgment, injunction or decree
applicable to Seller; or (c) subject to the receipt of appropriate consents as
specified in this Agreement as of the Closing Date, conflict with, or result in
the breach of the provisions of, or constitute a default under, any agreement,
license, permit or other instrument to which Seller is a party or is bound or by
which the Assets are bound.  




5.3

Material Contracts.  All of the Material Contracts which are to be transferred
to Buyer at Closing have not been further modified, or amended.  A Material
Contract shall mean a Contract which involves payments, performance of services
or delivery of goods by or to Seller after the Closing Date in an amount or
value of two thousand dollars ($2,000.00) or more.




5.4

Litigation; Compliance with Laws. There are no judicial or administrative
actions, proceedings or investigations pending or, to the best of Seller’s
knowledge, threatened, that question the validity of this Agreement or any
action taken or to be taken by Seller in connection with this Agreement. There
is no claim, litigation, proceeding or governmental investigation pending or, to
the best of Seller’s knowledge, threatened, or any order, injunction or decree
outstanding which, if decided unfavorably, would cause Buyer to incur loss or
damage in excess of five thousand dollars ($5,000.00) which has not or will not
have been resolved by Seller prior to Closing.




5.5

Personal Property.  Seller has, or will have on the Closing Date, good and
marketable title (which includes leasehold title if applicable) to the personal
property to be transferred to Buyer on the Closing Date pursuant to subject to
equipment leases, purchase money contracts, and similar security interests to be
assumed by Buyer.




5.6   Disclaimer of Warranties and Representations From Seller; AS IS;
Indemnity.




(a). Personal Property.  Except as otherwise expressly set forth in this
Agreement, this Agreement is executed, and the personal property will be
transferred, without any warranty of title, either express or implied, and
without any express or implied warranty or representation as to the
merchantability or fitness for any purpose of any of the equipment or other
personal




5







--------------------------------------------------------------------------------

property included in the Assets, and without any other express or implied
warranty or representation whatsoever.




(b).   Disclaimer.  Except as otherwise expressly set forth in this Agreement,
the transaction contemplated hereby shall be without any express, implied,
statutory or other warranty or representation as to the condition, quantity,
quality, fitness for particular purpose, freedom from vices or defects,
conformity to models or samples of materials or merchantability of any of the
Assets, their fitness for any purpose, and without any other express, implied,
statutory or other warranty or representation whatsoever.  In addition, except
as otherwise expressly set forth in this Agreement, Seller makes no warranty or
representation, express, implied, statutory or otherwise, as to the accuracy or
completeness of any data, reports, records, projections information or materials
now, heretofore or hereafter furnished or made available to the Buyer in
connection with this Agreement including, without limitation, any description of
the Assets, pricing assumptions, or the environmental condition of the Assets or
any other materials furnished or made available to Buyer by Seller or its agents
or representatives; any and all such data, records, reports, projections,
information and other materials furnished by Seller or otherwise made available
to Buyer are provided to Buyer as a convenience, and shall not create or give
rise to any liability of or against Seller; and any reliance on or use of the
same shall be at Buyer’s sole risk.




6.  Representations of Buyer.  Buyer represents to Seller as follows:




6.1

Buyer’s Organization.  Buyer is a corporation organized, existing, and in good
standing under the laws of Utah and has the full corporate power and authority
to enter into and to perform this Agreement.




6.2

Authorization of Agreement.  The execution, delivery and performance of this
Agreement by the Buyer have been duly authorized by all necessary corporate
action the Buyer, and this Agreement constitutes the valid and binding
obligation of Buyer enforceable against it in accordance with its terms, except
to the extent enforceability may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).




6.3 Consents of Third Parties.  The execution, delivery and performance of this
Agreement by Buyer will not (a) violate or conflict with the articles of
organization or by-laws of Buyer; or (b) constitute a violation of any law,
regulation, order, writ, judgment, injunction or decree applicable to Buyer.  




6.4 Litigation.  There are no judicial or administrative actions, proceedings or
investigations pending or, to the best of Buyer’s knowledge, threatened, that
question the validity of this Agreement or any action taken or to be taken by
Buyer in connection with this Agreement. There is no litigation, proceeding or
governmental investigation pending or, to the best of Buyer’s knowledge,
threatened, or any order, injunction or decree outstanding, against the Buyer
that, if adversely determined, would have a material effect upon Buyer’s ability
to perform its obligations under this Agreement.




7.  Further Agreements of the Parties.  







6







--------------------------------------------------------------------------------

7.1 Access to Information.  Buyer shall have access to information and other
Assets for due diligence investigation purposes and to facilitate an orderly
transition in the management of those Assets in anticipation of Closing.  In
addition, Seller will make available to Buyer its financial statements and shall
cooperate and instruct Seller’s independent auditors to cooperate, at Buyer’s
expense, in preparing the financial statements which Buyer will, or such
designee may, be required to file with the Securities Exchange Commission.




7.2 Notice of Changes and Events.  Each party shall promptly notify the other
party in writing, and furnish to such party any information that such party may
reasonably request, with respect to the occurrence of any event or the existence
of any state of facts that would (i) result in the party’s representations and
warranties not being true if they were made at any time prior to or as of the
Closing Date, or (ii) impair the party’s ability to perform its obligations
under this Agreement.




7.3 Expenses.  Except as otherwise specifically provided in this Agreement,
Buyer and Seller shall bear their own respective expenses incurred in connection
with this Agreement and in connection with all obligations required to be
performed by each of them under this Agreement.




7.4 Publicity.  Buyer and Seller shall consult with each other before issuing
any public announcement or press release concerning the transactions
contemplated by this Agreement and, except as may be required by applicable law
or regulation or rule of any stock exchange or organized securities market on
which the securities of Buyer or Seller’s securities listed or traded, will not
make a public announcement or issue a press release prior to such consultation.
 If Buyer or Seller is so required to make a public announcement or issue a
press release such party shall use its best efforts to inform the other party
hereto prior to making or issuing it.




7.5 Preservation of Records.  




(a).  Buyer agrees that, without expense to Seller, Buyer shall preserve and
keep the records and shall give Seller reasonable access to such records and to
personnel during regular business hours if needed for any bona fide purpose.




(b). Buyer agrees that Buyer shall not destroy the records described in
Subsection (a).

         

7.6 Confidentiality.  Seller and Buyer hereto covenant and agree that the terms
and provisions of this Agreement and all information and data obtained in
connection with this Agreement shall be treated as confidential.  If this
Agreement is terminated for any reason, the foregoing covenant shall survive the
termination; if this Agreement is not so terminated then the foregoing covenant
shall be deemed terminated at Closing.

              

7.7   Termination.  This Agreement shall be terminated at any time prior to the
Closing:




           

(a). by mutual written agreement executed by Seller and Buyer; or

                  

(b). by either party if applicable law prohibits the consummation of the sale
and purchase of the Assets pursuant to this Agreement or if, at the Closing
Date, any action, proceeding or investigation shall have been instituted or
threatened in writing by any governmental agency seeking to enjoin, restrain,
prohibit, impose material conditions upon or obtain substantial damages in
respect of, the transactions contemplated by this Agreement.




7







--------------------------------------------------------------------------------




8.  Default; Remedies; Arbitration.

            

8.1 Default; Remedies.  Time is of the essence of this Agreement. If either
party fails or refuses to carry out this Agreement according to its terms, the
other party shall be entitled to the remedies set forth below.




8.2 Arbitration.  This Agreement shall not be subject to termination except as
specifically provided in this Agreement.  Any question, controversy or claim
arising under or relating to this Agreement, including without limitation any
such matter pertaining to an alleged event having a Material Adverse Effect or
any adjustment of the Purchase Price, or for any breach hereof, shall be settled
by arbitration in accordance with the rules of the American Arbitration
Association and the provisions of the laws of Nevada relating to arbitration, as
said rules and laws are in effect on the date of this Agreement.  The
arbitration shall be conducted in Las Vegas, Nevada, by and before a single
arbitrator, who is experienced in the problem or problems in dispute, to be
agreed upon by the Seller and Buyer, or if they are unable to agree upon an
arbitrator within ten (10) days after written demand by either party for
arbitration, then, at the written request of either party, the arbitrator shall
be appointed by the American Arbitration Association, Proceedings to obtain a
judgment with respect to any award rendered hereunder shall be undertaken in
accordance with the law of the State of Nevada including the conflicts of laws
provisions thereof.




            Each party shall pay one-half of the arbitrator’s fees and expenses.
 Upon application to the arbitrator, the parties shall be entitled to limited
discovery, including only exchange of documents and only depositions on such
terms as the arbitrator may allow for purposes of fairness and to reduce the
overall time and expense of the arbitration.




9.  Indemnification and Related Matters.  




9.1 Indemnification.




(a).  Buyer agrees to save, defend, indemnify and hold Seller and its officers
and directors, parents, subsidiaries, affiliates, predecessors, successors and
assigns (and their respective officers, directors, employees and agents)
harmless from and against any loss, claims, liabilities, damages, costs and
expenses, including attorneys’ fees incurred with respect to third parties
(“Damages”) resulting from, based upon, or arising out of:




(i)  any breaches, occurring before, at or after Closing, of Contracts, Long
Term Leases, permits, licenses, and all other agreements and obligations
transferred or assigned to Buyer;




(ii)  the operation, management or condition of the Assets, whether arising
before, at or after the Closing, excluding only those matters covered by Section
8 above; and




(iii)  all matters assumed by the Buyer pursuant to any and all provisions of
this Agreement or any related agreement.








8







--------------------------------------------------------------------------------

(iv)  all actions, claims, suits, proceedings, demands, assessments, judgments,
costs and expenses, including attorneys’ fees (incurred with respect to third
parties), with respect to the foregoing.




9.2 Determination of Damages; Claims.  In calculating any amounts payable to
Seller pursuant to Section 9.1 (a), Buyer shall receive credit for (i) any
reduction in tax liability as a result of the facts giving rise to the claim for
indemnification, and (ii) any insurance recoveries.

           

10.  Miscellaneous.

              

10.1 Finders.  Buyer and Seller respectively represent and warrant that they
have not employed or utilized the services of any broker or finder in connection
with this Agreement or the transactions contemplated by it.  Buyer shall
indemnify and hold Seller harmless from and against any and all claims for
brokers’ commissions made by any third party as a result of this Agreement and
transactions contemplated hereunder to the extent that any such commission was
incurred, or alleged to have been incurred, by, through or under Buyer.




10.2 Entire Agreement.  This Agreement contains, and is intended as, a complete
statement of all of the terms of the arrangements between the parties with
respect to the matters provided for, supersedes any previous agreements and
understandings between the parties with respect to those matters, and cannot be
changed or terminated orally.




10.3 Governing Law.  Seller and Buyer each hereby consent to personal
jurisdiction in any action brought with respect to this Agreement and the
transactions contemplated hereunder in Nevada and to the arbitration described
in Section 8 of this Agreement shall be governed by and construed in accordance
with the law of the State of Nevada.




10.4 Notices.  All notices and other communications under this Agreement shall
be in writing and shall be deemed given when delivered personally or mailed by
registered mail, return receipt requested, to the parties at the following
addresses (or to such address as a party may have specified by notice given to
the other party pursuant to this provision):




            If to Buyer to:




Security Solutions Group, Inc.

3651 Lindell Rd Suite D-150

Las Vegas NV 89103-1200




            If to Seller, to:




DMP Holdings, Inc.

175 E. 400 So., Ste. 610

Salt Lake City, UT 84111




10.5 Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.








9







--------------------------------------------------------------------------------

10.6 Further Assurances and Assistance.  Buyer and Seller agree that each will
execute and deliver to the other any and all documents, in addition to those
expressly provided for herein, that may be necessary or appropriate to
effectuate the provisions of this Agreement, whether before, at or after the
Closing.  Seller agrees that, at any time and from time to time after the
Closing, it will execute and deliver to Buyer such further assignments or other
written assurances as Buyer may reasonably request to perfect and protect
Buyer’s title to the Assets.




10.7 Survival.  The terms, covenants, agreements, representations and warranties
contained in or made pursuant to this Agreement together with all indemnities
and undertakings contained herein shall survive the Closing, subject to the time
limits specified herein, if any, delivery of the Purchase Price and delivery
and/or recordation of the instruments of conveyances and assignment, bills of
sale, assignments of contract rights and other closing documents, and shall not
be deemed to have been merged in any of the documents delivered at the Closing,
irrespective of any investigation made by or on behalf of any party.




10.8 Waiver.  Any party may waive compliance by another with any of the
provisions of this Agreement.  No waiver of any provision shall be construed as
a waiver of any other provision.  Any waiver must be in writing and signed by
the party waiving such provision.

 

10.9 Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns.  Except as expressly set forth herein, nothing in this Agreement shall
create or be deemed to create any third party beneficiary rights in any person
or entity not a party to this Agreement, including any such person or entity
asserting rights as a third party beneficiary with respect to environmental
matters.  No assignment of this Agreement or of any rights or obligation
hereunder may be made by either party (by operation of law or otherwise) without
the prior written consent of the other and any attempted assignment without the
required consent shall be void; provided, however, that no such consent shall be
required of Buyer to assign its rights under this Agreement to one or more
designees, but no such assignment by Buyer of its rights or obligations
hereunder shall relieve Buyer of any of its obligations to Seller under this
Agreement.  Further, no such consent shall be required of Seller to assign its
rights or obligations under this Agreement to one or more Affiliates of Seller,
but no such assignment by seller of its rights or obligations hereunder shall
relieve Seller of any of its obligations to Buyer hereunder.




10.10    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be an original, but which together shall constitute one and the same
Agreement.




10.11 No Recordation.  Neither this Agreement nor a memorandum hereof shall be
recorded in any jurisdiction or public record.  




10.12 No Presumptions.  This Agreement is a result of negotiations between
Seller and Buyer, both of whom are represented by counsel of their choosing.  No
presumption shall exist in favor of either party concerning the interpretation
of the documents constituting this Agreement by reason of which party drafted
the documents.

 




10







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
of Substitution effective as of the date first above written.




SELLER:

BUYER:




DMP Holdings, Inc.

Security Solutions Group, Inc.







_/s/ Daryl Regier______________

_/s/ Phil Viggiani______________

      

Name: Daryl Regier

Name: Phil Viggiani

Title: Director

Title: President







_/s/ Marc Hamilton_____________

Marc Hamilton

Title: Director














11





